Title: Thomas Taylor (for Reuben G. Beasley) to Thomas Jefferson, 1 October 1819
From: Taylor, Thomas,Beasley, Reuben G.
To: Jefferson, Thomas


					
						Sir,
						
							Havre
							1: October 1819
						
					
					I have the honor to enclose a Bill of Lading for a case of Books received from Mess: De Bure Frères of Paris which I have shipped on board the Ship Comet, Capt Hall bound to New York, to the care of Mr Gellston—I have also forwarded a Bill of Lading to that Gentleman, with a request that he would send them on ⅌ first opportunity. When I last year shipped the case of Books ⅌ Dumfries, I omitted to receive from the Captain, the carriage from Paris, and the shipping Charges—I have therefore included them with the Charges incurred on the present Bale, and have received the whole of Capt Hall, amounting to ƒ31.50, which I have inserted in the Bill of Lading—The original Letter enclosing the Invoice is forwarded ⅌ Comet & another Letter received from the same Gentleman, containing I presume the Duplicate ⅌ Ship Asia, Capt: Sutherland.
					
						I have the honor to be, Very respectfully, Sir, Your most obed: Serv:
						
							
								
									for  
									
										
											R G Beasley
										
									
								
								
									
									
										
											Thos Taylor
										
									
								
							
						
					
				